EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on April 8, 2004,
between UNITED RENTALS, INC., a Delaware corporation (the “Company”), and John
N. Milne (“Executive”).

 

WHEREAS, Executive is currently employed as the President and Chief Financial
Officer of the Company and serves as Vice Chairman and as a director of the
Board of Directors of the Company; and

 

WHEREAS, Executive is party to an employment agreement with the Company dated
September 19, 1997, as amended December 24, 1999, (the “Existing Agreement”);
and

 

WHEREAS, the parties hereto desire to enter into this Agreement in order to set
forth the terms pursuant to which the Company will continue to employ Executive
and Executive will continue to serve as the President and Chief Financial
Officer; and

 

WHEREAS, the parties hereto desire that this Agreement will replace and
supercede the Existing Agreement, and that as of the Effective Time (as defined
below), the Existing Agreement shall be null and void.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the parties hereto agree as
follows:

 

1. Employment and Duties. During the Term (as hereinafter defined), the Company
shall employ Executive as its President and Chief Financial Officer, and in such
other positions as are commensurate with his status as President and Chief
Financial Officer of the Company, as determined from time to time by the
Company’s Board of Directors (the “Board of Directors” or the “Board”).
Executive shall have such duties and authorities as are customary for the
President and Chief Financial Officer of a publicly held corporation of the
size, type and nature of the Company.

 

2. Term. Subject to the provisions for termination included in this Agreement,
the term of Executive’s employment hereunder shall be for a period of five years
commencing as of January 1, 2004 (the “Effective Time”) and ending December 31,
2008 (the “Term”). Unless either party gives notice of non-renewal at least 60
day prior to the end of the then current Term, the Term will extend for
successive one-year renewal periods.

 

3. Compensation and Other Benefits. For all services rendered by Executive to or
on behalf of the Company or its Affiliates (as defined below) during the Term,
the Company shall compensate Executive as follows:

 

(a) Base Salary. Effective as of the Effective Time, the base salary payable to
Executive shall be $550,000 per annum (the “Base Salary”), with annual
increases, if any, as may be approved in writing in the sole discretion of the
Compensation Committee of the Board. The Base Salary shall be payable bi-weekly
in arrears in accordance with the Company’s normal payroll practices. The
official action of the Board of Directors increasing the Base Salary, if at all,
shall be deemed to amend the amount of the Base Salary stated in this paragraph
3(a).

 

(b) Annual Incentive Bonus Plan. Executive shall be entitled to receive, in
respect of each calendar year during the Term, an annual cash incentive bonus
(the “Annual Bonus”) pursuant to the terms of the Company’s Annual Incentive
Compensation Plan (the “Annual Incentive Plan”). The parties hereto acknowledge
that Executive’s performance goals and target bonus amounts for 2004 have
previously been provided to Executive. The performance goals and target bonus
amounts for each subsequent year during the Term shall be set forth in a
performance plan to be determined by the Compensation Committee of the Board in
good faith and delivered to Executive within 90 days of the beginning of each
calendar year during the Term; provided that the target bonus amounts for any
such subsequent year shall not be less than the target bonus amounts for the
2004 plan year. Except as otherwise provided in this Agreement, the Annual Bonus
shall be paid to Executive at such times and in such amounts as provided in the
Annual Incentive Plan.



--------------------------------------------------------------------------------

(c) Long-Term Performance Unit Plan. The Company has approved, and proposes to
submit for stockholder approval at its 2004 meeting of stockholders, a Long-Term
Incentive Plan (the “LTI Plan”) for certain officers and senior employees of the
Company. The Committee of the Board that administers the LTI Plan has awarded
275,000 performance units (the “Performance Units”) under the LTI Plan to
Executive, subject to approval of the LTI Plan by the Company’s stockholders.
Except as otherwise provided in this Agreement, the Performance Units shall vest
and shall be paid to Executive pursuant to the terms of the LTI Plan.

 

(d) Equity Awards.

 

(i) Contemporaneously with the approval of this Agreement, the Compensation
Committee of the Board has awarded to Executive 160,000 Stock Units (the “Stock
Unit Award”) under the Company’s 2001 Senior Stock Plan, as amended (the “Stock
Plan”). The Stock Units granted pursuant to the Stock Unit Award as aforesaid
(the “Stock Units”) shall vest and become nonforfeitable as follows: (A) 20,000
Stock Units shall vest on January 1, 2005, 20,000 Stock Units shall vest on July
1, 2005, and 20,000 Stock Units shall vest on January 1, 2006 (provided in each
case that Executive’s employment with the Company continues through such date),
and (B) 100,000 Stock Units shall vest on December 31, 2008 (provided
Executive’s employment with the Company continues through the scheduled end of
the Term without giving effect to any renewal periods). Notwithstanding the
foregoing, (A) in the event of a Change of Control (as defined below), any
unvested Stock Units shall become immediately vested and nonforfeitable upon the
occurrence of such event, (B) in the event of the termination of Executive’s
employment due to death or Disability (as defined below) on or prior to January
1, 2006, any unvested Stock Units that were scheduled to vest on or prior to
January 1, 2006, shall become immediately vested and nonforfeitable and the
remaining unvested Stock Units shall be cancelled and forfeited and (C) in the
event of the termination of Executive’s employment by the Company without Cause
(as defined below) or Executive’s termination for Good Reason (as defined
below), then an “appropriate fraction” (as hereinafter defined) of each separate
tranche of any unvested Stock Units shall become immediately vested and
nonforfeitable and the remaining unvested Stock Units shall be cancelled and
forfeited. For purposes of the foregoing, the “appropriate fraction” with
respect to any tranche of Stock Units means: (i) the amount of time that has
elapsed from the grant date of such Stock Units to the occurrence of the event
triggering accelerated vesting divided by (ii) the total amount of time from the
grant date to the scheduled vesting date for such Stock Units absent accelerated
vesting. For purposes of the foregoing, the Stock Units scheduled to vest on
different dates will be considered separate tranches and the calculation of the
appropriate fraction will be made separately for each tranche as if such tranche
were the only tranche (i.e., the Stock Units scheduled to vest on January 1,
2005 are one tranche, those scheduled to vest on July 1, 2005 a second tranche,
those scheduled to vest on January 1, 2006 a third tranche and those scheduled
to vest on December 31, 2008 a fourth tranche). In the event of the termination
of Executive’s employment by the Company for Cause, or Executive’s voluntary
resignation without Good Reason (as defined below), any unvested Stock Units
shall be cancelled and forfeited. The Stock Units shall be settled in the common
stock of the Company on a one-for-one basis. The Stock Unit Award shall be
subject to such other terms and conditions as are provided in the grant
agreement between Executive and the Company, attached hereto as Exhibit A, which
terms shall not be inconsistent with this paragraph 3(d) and the Stock Plan. For
the sake of clarity it is specified that the foregoing provisions only apply to
the Stock Units granted pursuant to the Stock Unit Award and not to any other
awards under the Stock Plan (which are or will be governed by the terms of the
grant agreement related to such award except as specified in Section 3(f)).

 

(ii) Unless previously registered, the Company shall file with the Securities
and Exchange Commission a Form S-8 registration statement registering any
Company Stock not previously registered and issuable upon settlement of the
Stock Units, the Performance Units and any other equity award previously
granted, or to be granted, to Executive, whether pursuant to this Agreement or
otherwise. Such Form S-8 shall be filed not later than the date on which such
Stock Units, Performance Units or other equity awards become vested. Executive
acknowledges that the number of shares of

 

2



--------------------------------------------------------------------------------

Common Stock that may be issued upon the settlement of the Performance Units
will not be ascertainable until the vesting of such Performance Units and,
therefore, any Form S-8 filed before vesting will be based on an estimate and
may not cover all the shares required. Following the vesting of the Performance
Units, the Company will reasonably promptly file an additional Form S-8, if
required to register additional shares required to be issued in connection with
the Performance Units.

 

(e) Benefits.

 

(i) Benefits Generally. Executive shall be entitled (A) to participate in the
Company’s group health insurance program, group life insurance program,
supplemental life insurance program, group short-term and long-term disability
plans, and any tax-qualified and nonqualified retirement plans (but excluding
the retirement arrangement provided in Section 5(f) of the employment agreement
between the Company and Wayland R. Hicks dated April 8, 2004) that are generally
made available to other senior executives of the Company, and (B) for so long as
the Company continues to maintain or otherwise make available a corporate
aircraft, to make use of such aircraft in accordance with the Company’s current
policy regarding business and personal use by executive officers. The Executive
shall also be entitled to four weeks of vacation for each calendar year during
the Term, and all Company holidays. The Executive shall be entitled to
participate in any other benefit plans and programs, as determined by the Board
from time to time.

 

(ii) Additional Benefits. In addition to the benefits provided pursuant to
paragraph 3(e)(i), the Company shall provide Executive with (A) supplemental
long-term disability coverage, to the extent available, up to a maximum benefit
of $15,000 per month, in addition to any benefits received by Executive under
the Company’s group long-term disability plan, and (B) supplemental term life
insurance coverage with a death benefit of $5 million (or such lesser amount of
coverage as may be obtained consistent with the limit on the cost of such
coverage noted below) (payable to the beneficiaries selected by Executive);
provided, the aggregate annual premium cost of such disability and life
insurance coverage during the Term does not exceed $50,000.

 

(f) Change of Control. Notwithstanding the provisions of any Option, Restricted
stock, Stock Unit Award or other equity award agreement or arrangement between
Executive and the Company to the contrary, any unvested Options, Restricted
Stock and Stock Unit Awards held by Executive shall automatically vest, and any
restrictions on any Restricted Stock held by Executive shall automatically
lapse, in the event of a Change of Control. For purposes of this Agreement, the
following terms have the following meanings:

 

“Affiliate” with respect to any person means a person that controls, is
controlled by, or is under common control with such person.

 

“Change of Control” shall be deemed to have occurred if

 

(i) any “person” is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, (the “Act”)) directly or indirectly,
of securities of the Company representing 35% or more of the total voting power
represented by then outstanding voting securities of the Company (calculated in
accordance with Rule 13d-3 of the Act), or has the power (whether as a result of
stock ownership, revocable or irrevocable proxies, contract or otherwise) or
ability to elect or cause the election of directors consisting at the time of
such election of a majority of the Board; provided, that the term “persons” is
defined in Sections 13(d) and 14(d) of the Act shall not include a trustee or
other fiduciary holding securities under any employee benefit plan of the
Company; or

 

(ii) there shall be consummated a merger of the Company, or a plan of complete
liquidation of the Company, or an agreement for the sale or disposition by the
Company of all or substantially all of its assets, or any other business
combination of the Company with any other corporation, other than any such
merger or business combination which would result in the voting securities of
the Company outstanding immediately prior thereto

 

3



--------------------------------------------------------------------------------

continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 50% of the total voting
power represented by the voting securities of the Company or such surviving
entity outstanding immediately after such merger or business combination; or

 

(iii) the individuals who constituted the Board of Directors as of the date
hereof (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the directors of the Company; provided, however, that: (i)
individuals whose election, or whose nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Incumbent
Board shall be considered, for purposes of this Agreement, members of the
Incumbent Board; and provided, further, that no individual shall be considered a
member of the Incumbent Board if such individual initially assumed office as a
result of either an actual or threatened “election contest” (as described in
Rule 14a-11 promulgated under the Act) (an “Election Contest”) or other actual
or threatened solicitation of proxies or consents by or on behalf of a person or
entity other than the Company’s Board of Directors (a “Proxy Contest”) including
by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest.

 

“Options” means any and all options to purchase shares of common stock of the
Company that have been, or at any time hereafter will be, granted by the Company
to Executive, under any equity-based compensation plan or arrangement maintained
by the Company.

 

“Restricted Stock” means any and all awards of common stock of the Company that
are subject to certain restrictions as to vesting, transferability and rights as
a stockholder that have been, or at any time hereafter will be, granted or
awarded by the Company to Executive, under any equity-based compensation plan or
arrangement maintained by the Company.

 

“Stock Unit Award” means an unfunded and unsecured promise of the Company to
deliver to Executive, on the applicable vesting date for such award (or such
later date determined pursuant to the terms of a timely deferral election, as
applicable), either one share of common stock of the Company or cash equal to
the fair value of one such share on such date, subject to the terms of the
relevant grant agreement.

 

4. Expenses. Executive may incur reasonable business expenses while on Company
business, including expenses for hotels, meals, air travel, telephone,
automobile, gasoline and similar items. The Company shall either pay such
reasonable out-of-pocket expenses directly or promptly reimburse Executive for
such reasonable out-of-pocket expenses incurred by Executive upon presentation
of receipts and an itemized accounting of the expenses for which reimbursement
is sought and any other documentation necessary to comply with applicable
Internal Revenue Service rules and regulations.

 

5. Termination.

 

(a) Payment of Accrued But Unpaid Amounts Upon Termination.

 

(i) Notwithstanding any provision in this Agreement to the contrary, in the
event of termination of Executive’s employment for any reason during the Term,
Executive or his beneficiaries or estate shall receive, in addition to any
rights Executive may have under any equity-based compensation plan, arrangement
or agreement maintained or entered into by the Company pursuant to which
Executive has received any equity-based award, or any other payments or benefits
required to be made or provided under the remaining provisions of this paragraph
5, within fifteen days (subject to the following sentence) after the effective
date of termination: (i) any accrued but unpaid Base Salary for services
rendered by Executive to the Company prior to the effective date of termination;
(ii) any earned and vested but unpaid Annual Bonus award for the calendar year
that has ended prior to the year of termination, and for this purpose, any such
Annual Bonus shall be treated as earned and vested if Executive is employed on
the last day of such calendar year; (iii) any earned and vested but unpaid
awards due to Executive pursuant to the terms of the LTI Plan; (iv) a pro-rata
Annual Bonus for the calendar year in which Executive’s termination occurs
(other

 

4



--------------------------------------------------------------------------------

than in connection with a voluntarily resignation by Executive or termination by
the Company for Cause) pursuant to the terms of the Annual Incentive Plan; (v)
reimbursement of any accrued but unpaid expenses required to be reimbursed under
this Agreement that were incurred by Executive prior to the effective date of
termination; and (vi) payment for any accrued but unpaid vacation time to the
extent consistent with Company policy in effect at the time of termination.
Notwithstanding the foregoing, the Company shall make payment with respect to
any Annual Bonus and Performance Units promptly following the date on which (i)
the Company’s earnings are announced or released (a) in the case of an Annual
Bonus, for the fiscal year of the Company to which the Annual Bonus relates and
(b) in the case of Performance Units, for the fiscal year of the Company as of
the end of which the value of such units are to be determined in accordance with
the LTI Plan; and (ii) the Compensation Committee of the Board has certified in
writing the extent to which Executive is entitled to the payment of such Annual
Bonus and Performance Units.

 

(ii) Except as specifically provided in this Agreement or under the terms of any
incentive compensation, employee pension or welfare benefit plan in effect and
applicable to Executive on the effective date of termination, Executive shall
have no right to receive any other compensation, or to participate in any other
plan, arrangement or benefit of the Company after such termination and all other
obligations of the Company and rights of Executive under this Agreement shall
terminate effective as of the effective date of termination.

 

(b) Termination Due to Death or Disability. Executive’s employment with the
Company shall automatically terminate upon Executive’s death. If Executive
becomes “Disabled” (as hereinafter defined) at any time during the Term, the
Company shall have the right to terminate Executive’s employment (provided that
the Company shall first have made a reasonable accommodation pursuant to the
Americans with Disabilities Act), which termination shall become effective upon
a date not less than thirty calendar days following the date that written notice
of such termination is given to Executive. For purposes of this Agreement, the
term “Disability” or “Disabled” shall mean Executive’s inability to perform his
material duties under this Agreement due to any illness or physical or mental
disability or other incapacity as evidenced by a written statement of a
physician licensed to practice medicine in any state in the United States
mutually agreed upon by the Company and Executive, which disability or other
incapacity continues for a period in excess of 180 days in any consecutive
twelve-month period.

(c) Voluntary Resignation by Executive. Executive shall have the right to
terminate his employment without Good Reason (as hereinafter defined) at any
time by giving not less than ninety days prior written notice of his resignation
to the Company.

 

(d) Termination for Cause. Executive shall not be deemed to have been terminated
for Cause unless and until there shall have been delivered to Executive a copy
of a resolution duly adopted by the affirmative vote or not less than a majority
of the Board of Directors finding that in the good faith opinion of such members
of the Board, Executive was guilty of conduct set forth in any of clauses (A)
through (D) of this paragraph 5(d), and specifying the particulars thereof in
detail. For purposes of this Agreement, Cause shall mean: (A) Executive’s
willful and continued failure to perform substantially his duties with the
Company other than any such failure resulting from Executive’s Disability or any
such failure resulting from Executive’s termination for Good Reason, after (I) a
written demand for substantial performance is delivered to Executive by the
Board of Directors which specifically identifies the manner in which the Board
believes that Executive has not performed his duties, and (II) the failure of
Executive to reasonably comply with such demand within thirty days of notice to
Executive, (B) Executive’s willful engagement in conduct materially and
demonstrably injurious to the Company that is not cured by Executive within
thirty days of notice to Executive, (C) Executive’s willful violation of
paragraph 6 or 7 hereof that is not cured by Executive within thirty days of
notice to Executive, or (D) Executive’s conviction of any felony from which all
appeals have been exhausted. For purposes of this subparagraph, no act or
failure to act on Executive’s part shall be considered “willful” unless done, or
omitted to be done, by Executive not in good faith and without reasonable belief
that his action or omission was in the best interest of the Company or any
Affiliate.

 

5



--------------------------------------------------------------------------------

(e) Termination Without Cause or for Good Reason.

 

(i) Any termination by the Company other than due to death, Disability or Cause
shall be treated as a termination by the Company without Cause (hereinafter, a
termination “Without Cause”). The Company shall notify Executive of a
termination Without Cause pursuant to a written notice to Executive, which shall
specify the effective date of termination; provided, that, unless otherwise
agreed by the parties, such effective date shall not be more than thirty days
after the date of such notice. In the event of Executive’s termination Without
Cause, the Company shall pay to Executive a severance payment equal to 2.99
times the sum of (I) Executive’s annual Base Salary in effect at the time of
termination and (II) the highest annual bonus, if any, paid in cash, in-kind or
otherwise by the Company (whether or not pursuant to the Annual Incentive Plan)
to Executive during the three-year period immediately preceding the date of
termination, (the “Severance Payment”). The Severance Payment shall be payable
in cash in a lump sum within fifteen days of the termination of Executive’s
employment.

 

(ii) This Agreement may be terminated by Executive for Good Reason upon written
notice to the Company, which shall be effective as of the date such notice is
delivered to the Company. In the event Executive terminates his employment for
Good Reason, Executive shall receive the same Severance Payment as provided in
paragraph 5(e)(i) in connection with a termination Without Cause. For the
purpose of this paragraph 5(e), “Good Reason” means any of the following events
unless it occurs with Executive’s express written consent, if the Company shall
have failed to correct or remedy such event (if subject to correction or remedy)
within thirty days following receipt of written notice from Executive describing
such event and demanding correction or remedy: (A) the assignment to Executive
of any significant duties inconsistent with, or a material diminution of,
Executive’s position, duties, titles, offices, responsibilities or status with
the Company, or any removal of Executive or any failure to appoint Executive to
any of such positions, including as the President and Chief Financial Officer,
or failure to nominate Executive to serve as a director and as Vice Chairman of
the Board of Directors (provided, that if Executive is then serving as Chairman
of the Board, then failure to nominate Executive to continue to serve as
Chairman); (B) a reduction in Executive’s Base Salary required to be paid
hereunder, or failure by the Company to pay or provide for any vested and earned
Annual Bonus, or any vested and earned award under the LTI Plan; (C) any failure
by the Company to provide Executive with benefits described in paragraph 3(e);
(D) a substantial increase in the level of Executive’s business travel
obligations, as required by the Board, compared to Executive’s previous travel
obligations during the period of his employment with the Company; (E) a
relocation of the Company’s principal executive offices more than 35 miles from
the location of such offices as provided in paragraph 19 herein, or requirement
by the Company that Executive perform his employment duties hereunder at any
location other than the Company’s principal executive offices, (F) any failure
by the Company to obtain the assumption of this Agreement by any successor to or
assignee of the Company, or (G) a material breach of this Agreement by the
Company.

 

Notwithstanding the foregoing, Executive shall also be entitled to voluntarily
terminate his employment with the Company for any reason by giving not less than
thirty days’ advance written notice to the Company of his intention to terminate
his employment at any time within the one-year period following any termination
of, or material amendment to, the LTI Plan by the Company in connection with a
Change of Control or otherwise that adversely affects the ability of Executive
to realize the full potential value of the 275,000 Performance Units awarded to
Executive as described in paragraph 3(c), and any such termination shall be
considered a termination for Good Reason for purposes of this Agreement.
Notwithstanding the foregoing, the Company may, at its option, elect to pay to
Executive the difference between (i) the amount (if any) actually realized by
Executive on such Performance Units that vested coincident with or prior to such
termination or amendment of the LTI Plan and (ii) the maximum potential value of
such Performance Units; and, in such case, the termination or amendment of the
Plan will not give Executive the right to terminate his employment for Good
Reason as aforesaid. Any such election by the Company must be made within 20
days of the termination or amendment to the LTI Plan.

 

6



--------------------------------------------------------------------------------

6. Non-Competition and Non-Solicitation.

 

(a) During the Term and for a period of twelve months immediately following the
termination of this Agreement for any reason, Executive will not, directly or
indirectly, for himself or on behalf of or in conjunction with any other person,
persons, company, partnership, corporation or business of whatever nature
establish, enter into, be employed by or for, advise, consult with or become a
part of, any company, partnership, corporation or other business entity or
venture, or in any way engage in business for himself or for others, in
competition with the Company.

 

(b) During the Term and for a period of twenty-four months immediately following
the termination of this Agreement for any reason, Executive will not, directly
or indirectly, for himself or on behalf of or in conjunction with any other
person, persons, company, partnership, corporation or business of whatever
nature, solicit or induce, or attempt to solicit or induce, (i) any person that
has any material business relationship with the Company (including, without
limitation, any consultants or suppliers) to terminate or modify such
relationship or otherwise take any action detrimental in any material respect to
such relationship, (ii) any of the Company’s customers to become customers of
any business that is competitive with any aspect of the Company’s business; or
(iii) any person to leave the employ of the Company.

 

(c) Because of the difficulty of measuring economic losses to the Company as a
result of breach by Executive of the foregoing covenants, and because of the
immediate and irreparable damage that might be caused to the Company for which
it would have no other adequate remedy, Executive agrees that, without limiting
the remedies available to the Company, the foregoing covenants may be enforced
by the Company by injunctions and restraining orders.

 

(d) The parties agree that the covenants in this paragraph 6 impose a reasonable
restraint on Executive in light of the activities and business of the Company on
the date of this Agreement, and the Company and Executive intend that such
covenants shall subsequently be construed and enforced in light of the
activities and business of the Company on the date of the termination of the
employment of Executive. The covenants in this paragraph 6 are intended to be
severable and separate, and the unenforceability of any specific covenant shall
not affect the enforceability of any other covenant.

 

7. Confidentiality.

 

(a) During the Term and at all times following the termination of this
Agreement, Executive will not, except in furtherance of the business of the
Company, directly or indirectly (i) disclose to any person or entity, without
the Company’s prior consent, any confidential information, whether prepared by
him or others, (ii) use any such information other than as directed by the
Company in writing, or (iii) remove confidential information from the premises
of the Company without the prior written consent of the Company.

 

(b) Confidential information includes, but is not limited to: (i) the name of
any company or business all or any substantial part of which is or at any time
was a candidate for potential acquisition by the Company, together with all
analyses and other information that the Company has generated, compiled or
otherwise obtained with respect to such candidate, business or potential
acquisition, or with respect to the potential effect of such acquisition on the
Company’s business, assets, financial results or prospects, (ii) business,
pricing and management methods, (iii) finances, strategies, systems, research,
surveys, plans, reports, recommendations and conclusions, (iv) names,
arrangements with, or other information relating to, the Company’s customers,
suppliers, equipment manufacturers, financiers, owners or operators,
representatives and other persons who have business relationships with the
Company or who are prospects for business relationships with the Company, (v)
technical information, work products and know-how, and (vi) cost, operating, and
other management information systems, and other software and programming.

 

(c) Notwithstanding any other provision of this Agreement, (i) confidential
information shall not include information that has been previously disclosed to
the public by the Company or that is in the public domain, other than by reason
of Executive’s breach of this paragraph 7, and (ii) disclosure by Executive of
confidential information that is required in connection with any judicial or
administrative proceeding or

 

7



--------------------------------------------------------------------------------

inquiry shall not be treated as a breach of this paragraph 7, provided Executive
has to the extent practicable given the Company at least 10 days’ notice of
request therefor (unless otherwise precluded by law) and has cooperated with the
Company in its attempts to obtain confidential treatment of any request for
confidential information.

 

8. Company Property. All products, records, designs, patents, plans, manuals,
memoranda, lists and other property delivered to Executive by or on behalf of
the Company or by its customers, and all records compiled by Executive that
pertain to the business of the Company (whether or not confidential) shall be
and remain the property of the Company and be subject at all times to its
discretion and control. Likewise, all correspondence with customers or
representatives, reports, records, charts, advertising materials, and any data
collected by Executive, or by or on behalf of the Company or its representatives
(whether or not confidential) shall be delivered promptly to the Company upon
request by it upon termination of Executive’s employment.

 

9. Intellectual Property. Executive shall disclose promptly to the Company any
and all conceptions and ideas for inventions, improvements and valuable
discoveries, whether patentable or not, which are conceived or made by Executive
solely or jointly with another during the Term, and which are related to the
business or activities of the Company or which Executive conceives as a result
of his employment by the Company, and Executive hereby assigns and agrees to
assign all his interests therein to the Company or its nominee. Whenever
requested to do so by the Company, Executive shall execute any and all
applications, assignments or other instruments that the Company shall deem
necessary to evidence such assignment to the Company or to apply for and obtain
Letters Patent of the United States or any foreign country or to otherwise
protect the Company’s interest in such intellectual property. The obligations
set forth in this paragraph 9 shall continue beyond the termination of this
Agreement with respect to inventions, improvements, and valuable discoveries,
whether patentable or not, conceived or made by Executive during the Term and
shall be binding upon Executive and his assigns, executors, administrators and
other legal representatives.

 

10. Cooperation in Proceedings. After the termination of Executive’s employment
with the Company, Executive shall continue to make himself reasonably available
at reasonable times, so as not to unreasonably interfere with his ongoing
business activities, to the Company to advise the Company, at its request, about
disputes with third parties as to which Executive has knowledge, and, Executive
agrees to cooperate fully with the Company in connection with litigation,
arbitrations and similar proceedings and to provide testimony with respect to
Executive’s knowledge in any such litigation, arbitrations and similar
proceedings involving the Company, in all cases without additional compensation
or consideration from the Company. In the event Executive is requested to
cooperate with the Company as provided in this paragraph 10, the Company shall
reimburse Executive for his reasonable out-of-pocket, travel, lodging expenses
and, under circumstances where there is a conflict and Executive cannot be
adequately represented by counsel for the Company, legal expenses. Under
circumstances where Executive can be adequately represented by counsel for the
Company without conflict of interest, the Company shall have an affirmative
obligation to cause such counsel to fairly represent Executive’s interests in
such litigation, arbitrations or similar proceedings at the Company’s cost, and
the determination whether Executive can be adequately represented by counsel
without conflict of interest shall be made in good faith by the Company’s
counsel according to the cannons of ethics of the New York State Bar
Association.

 

11. Indemnification.

 

(a) The Company agrees to continue and maintain a directors and officers
liability insurance policy covering Executive both during Executive’s employment
and after Executive’s termination of his employment with respect to acts or
omissions that occurred prior to Executive’s termination of employment, on such
terms as are no less favorable to Executive than the terms generally applicable
to the Company’s executive officers generally.

 

(b) The Company and Executive are parties to an Indemnification Agreement dated
as of November 13, 1997 (the “Indemnification Agreement”), and the parties
hereto agree that the Indemnification

 

8



--------------------------------------------------------------------------------

Agreement shall govern Executive’s rights with respect to indemnification by
reason of the fact that Executive is or was an officer, director or employee of
the Company or is or was serving as an officer, director, member, employee,
trustee or agent of any other entity at the request of the Company.

 

12. Taxes. The payment of any compensation amounts to Executive hereunder shall
be subject to all federal, state and local withholding taxes, social security
deductions and any other required payroll deductions.

 

13. Certain Additional Payments.

 

(a) If all or any portion of the payments and benefits which Executive is
entitled to receive pursuant to the terms of this Agreement or any other plan,
arrangement or agreement in respect of the Company or its Affiliates (the
“Payments”) constitutes “excess parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), that
are subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of the
Code (or similar tax and/or assessment under state, local or other laws), the
Company (or its successors or assigns) shall promptly pay to Executive an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
Executive, after deduction of (i) any Excise Tax on the Payments, (ii) any
federal, state and local income tax and Excise Tax upon the Gross-Up Payment,
and (iii) any interest and penalties assessed in respect of the Excise Tax shall
be equal to the full amount of the Payments. For purposes of determining the
amount of the Gross-Up Payment, Executive shall be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation in the calendar
year in which the Gross-Up Payment is to be made, and state and local income
taxes at the highest marginal rates of taxation in the state and locality of
Executive’s residence on the date the Gross-Up Payment is to be made, net of the
maximum reduction in federal income taxes which can be obtained from deduction
of such state and local taxes.

 

(b) All determinations with respect to the Gross-Up Payment for any Payments
shall be made in writing by a nationally recognized firm of certified public
accountants selected by the Company (the “Accountants”) The Company and
Executive shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
paragraph 13. The Company shall bear all fees and costs the Accountants may
reasonably charge or incur in connection with any calculations contemplated by
this paragraph 13.

 

(c) If the Excise Tax is ultimately determined by the Internal Revenue Service
(the “IRS”) to be less than the amount taken into account in determining the
Gross-Up Payment paid pursuant to paragraph 13(a), Executive shall repay to the
Company, within ten (10) days after the time that the amount of such reduction
in Excise Tax is determined by the IRS, the portion of the Gross-Up Payment
attributable to such reduction plus interest on the amount of such repayment at
the rate provided in section 1274(b)(2)(B) of the Code for debt instruments with
a maturity after issuance equal to the period beginning on the date the Gross-Up
Payment was made and ending on the date of repayment required by this sentence.
If the Excise Tax is determined to exceed the amount taken into account in
determining the Gross-Up Payment paid pursuant to paragraph 13(a), the Company
within ten (10) days after the time that the amount of such excess Excise Tax is
determined by the IRS shall make an additional payment to Executive of an amount
equal to (i) such excess Excise Tax, (ii) any federal, state and local income
tax (determined pursuant to the last sentence of paragraph 13(a)) upon payments
made pursuant to this sentence for such excess Excise Tax, and (iii) any
interest and penalties payable to the IRS with respect to such excess Excise
Tax.

 

14. No Right of Set-off, Etc. Except as set forth in this Agreement, the
obligation of the Company to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including without limitation, set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against
Executive or others.

 

15. No Obligation to Mitigate. In no event shall Executive be obliged to seek
other employment or consulting or take any other action by way of mitigation of
the amounts payable to Executive under any of the provisions of this Agreement,
nor shall the amount of any payment hereunder be reduced by any compensation
earned by Executive as a result of self-employment or employment by another
employer.

 

9



--------------------------------------------------------------------------------

16. Complete Agreement; Existing Agreement. Except as otherwise expressly
provided herein or under the terms of any other pre-existing equity compensation
agreement, there are no oral representations, understandings or agreements with
the Company or any of its officers, directors or representatives covering the
same subject matter as this Agreement (including the Existing Agreement). This
written Agreement is the final, complete and exclusive statement and expression
of the agreement between the Company and Executive and of all the terms of this
Agreement, and it cannot be varied, contradicted or supplemented by evidence of
any prior or contemporaneous oral or written agreements. Except as otherwise
expressly provided herein, this written Agreement may not later be modified
except by a further writing signed by the Company and Executive, and no terms of
this Agreement may be waived except by a writing signed by the party waiving the
benefit of such term. Upon execution of this Agreement by the parties hereto,
the Existing Agreement shall be deemed null and void (it being acknowledged that
no provisions thereof survives notwithstanding it being stated in the Existing
Agreement that a particular provision will survive termination).

 

17. No Waiver. No waiver by the parties hereto of any default or breach of any
term, condition or covenant of this Agreement shall be deemed to be a waiver of
any other term, condition or covenant contained herein or on any subsequent
default or breach of the same term, condition or covenant.

 

18. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties thereto and their respective heirs, executors,
administrators, representatives, successors and assigns.

 

19. Notice. Whenever any notice is required hereunder, it shall be given in
writing addressed as follows:

 

  To the Company:   United Rentals, Inc.

Five Greenwich Office Park

Greenwich, Connecticut 06830

Facsimile: (203) 622-6080

Attention: Legal Department

 

  To the Executive:   To his home address as shown on the records of the
Company,

Attention: John N. Milne

 

Notice shall be deemed given and effective (a) three (3) business days after the
deposit in the U.S. mail of a writing addressed as above and sent first class
mail, certified, return receipt requested, (b) when received by the addressee,
if sent by a nationally recognized air courier for next day delivery service
(receipt requested), or (c) upon personal delivery (with written confirmation of
receipt). Either party may change the address for notice by notifying the other
party of such change in accordance with this paragraph 19.

 

20. Severability; Headings. If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative, and so far as it is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative. The paragraph
headings herein are for reference purposes only and are not intended in any way
to describe, interpret, define or limit the extent or intent of this Agreement
or any part hereof,

 

21. Governing Law; Forum Selection. This Agreement shall be construed in all
respects in accordance with the laws of the State of Delaware, without giving
effect to its conflicts of laws principles. Any litigation instituted by any
party to this Agreement pertaining to this Agreement must be filed before a
court of competent jurisdiction in Connecticut or Delaware and both parties
hereby consent irrevocably to the jurisdiction of such courts over them.

 

22. Legal Fees and Expenses. The Company shall pay the reasonable legal fees,
costs and expenses incurred by Executive in connection with any action arising
under this Agreement, provided that any dispute or controversy between the
parties regarding this Agreement is resolved in any manner in favor of
Executive. Upon any initial determination in favor of Executive, the Company
shall advance to Executive an amount equal to Executive’s previously incurred
legal fees and a reasonable estimate of any legal fees, costs

 

10



--------------------------------------------------------------------------------

and expenses that may be incurred by Executive in connection with the final
resolution of such matter. In addition, the Company shall pay or reimburse
Executive for attorneys’ fees incurred by Executive in connection with the
negotiation and preparation of this Agreement, and it is agreed that the payment
or reimbursement of such fees shall be considered a working condition fringe
benefit. This paragraph 22 shall not affect Executive’s common-law or statutory
indemnification rights, or any agreements or other arrangements between the
parties relating to indemnification.

 

[signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

UNITED RENTALS, INC. By:        

--------------------------------------------------------------------------------

Title:        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

    John N. Milne

 

This Agreement has been approved and authorized by the special compensation
committee of the board of directors of United Rentals, Inc. at a meeting held on
April 8, 2004.

 

  

--------------------------------------------------------------------------------

Michael S. Gross, member of committee

 

12



--------------------------------------------------------------------------------

Exhibit A

 

2001 SENIOR STOCK PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

Awardee: John N. Milne (“Awardee”)

Grant Date: April 8, 2004

Restricted Stock Units: 160,000

 

This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made as of the Grant
Date by and between UNITED RENTALS, INC., a Delaware corporation having an
office at Five Greenwich Office Park, Greenwich, CT 06830 (the “Company”), and
Awardee. Capitalized terms not defined herein shall have the meanings ascribed
to them in the Company’s 2001 Senior Stock Plan (the “Plan”).

 

In consideration of the mutual promises and covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. Grant of Restricted Stock Units. The Company hereby grants 160,000 Restricted
Stock Units (the “Units”) to Awardee pursuant to the Plan, subject to the terms
and conditions of this Agreement and the Plan.

 

2. Vesting; Forfeiture. The Units shall vest and become nonforfeitable as
follows: (A) 20,000 Units shall vest on January 1, 2005, 20,000 Units shall vest
on July 1, 2005, and 20,000 Units shall vest on January 1, 2006 (provided in
each case that Awardee’s employment with the Company continues through such
date), and (B) 100,000 Units shall vest on December 31, 2008 (provided Awardee’s
employment with the Company continues through the scheduled end of the term of
Awardee’s employment, without giving effect to any renewal periods, as provided
in the Employment Agreement between Awardee and the Company dated April 8, 2004
(the “Employment Agreement”)). Notwithstanding the foregoing, (A) in the event
of a Change of Control (as defined in the Employment Agreement), any unvested
Units shall become immediately vested and nonforfeitable upon the occurrence of
such event, (B) in the event of the termination of Awardee’s employment due to
death or Disability (as defined in the Employment Agreement) on or prior to
January 1, 2006, any unvested Units that were scheduled to vest on or prior to
January 1, 2006, shall become immediately vested and nonforfeitable and the
remaining unvested Units shall be cancelled and forfeited and (C) in the event
of the termination of Awardee’s employment by the Company without Cause (as
defined in the Employment Agreement) or Awardee’s termination for Good Reason
(as defined in the Employment Agreement), then an “appropriate fraction” (as
hereinafter defined) of each separate tranche of any unvested Units shall become
immediately vested and nonforfeitable and the remaining unvested Units shall be
cancelled and forfeited. For purposes of the foregoing, the “appropriate
fraction” with respect to any tranche of Units means: (i) the amount of time
that has elapsed from the grant date of such Units to the occurrence of the
event triggering accelerated vesting divided by (ii) the total amount of time
from the grant date to the scheduled vesting date for such Units absent
accelerated vesting. For purposes of the foregoing, the Units scheduled to vest
on different dates will be considered separate tranches and the calculation of
the appropriate fraction will be made separately for each tranche as if such
tranche were the only tranche (i.e., the Units scheduled to vest on January 1,
2005 are one tranche, those scheduled to vest on July 1, 2005 a second tranche,
those scheduled to vest on January 1, 2006 a third tranche and those scheduled
to vest on December 31, 2008 a fourth tranche). In the event of the termination
of Awardee’s employment by the Company for Cause, or Awardee’s voluntary
resignation without Good Reason (as defined in the Employment Agreement), any
unvested Units shall be cancelled and forfeited.

 

3. Payment upon Vesting. Vested Units shall be settled in Stock on a one-for-one
basis. Within five (5) business days following the each date on which one or
more Units vest, the Company shall deliver to Awardee (or Awardee’s beneficiary
or estate, if no beneficiary is designated or in the event any chosen
beneficiary predeceases Awardee, in the event of the death of Awardee) a
certificate, free and clear of any

 

13



--------------------------------------------------------------------------------

restrictive legend, representing a number of shares of Stock equal to the number
of Units that vested on such date.

 

4. Deferral of Delivery of Shares of Stock. Awardee may elect to defer the
receipt of shares of Stock upon the vesting of any Unit by filing a deferral
election form with the Company at least one year prior to the vesting date of
such Unit; provided, however, that Awardee may file a deferral election form
relating to any one or more Units within thirty (30) days following the Grant
Date. The Company shall establish such other rules and regulations providing for
the deferral of the delivery of shares of Stock as may be necessary to ensure
that such deferred delivery will not result in taxation to Awardee until shares
are actually delivered.

 

5. Dividends and Dividend Equivalents. No dividends or dividend equivalents
shall accrue or be paid with respect to any Units.

 

6. Transferability. Units are not transferable by the Awardee, whether by sale,
assignment, exchange, pledge, or hypothecation, or by operation of law or
otherwise.

 

7. Transferability of Shares of Stock. The Company shall, to the extent it has
not already done so, file a Registration Statement on Form S-8 (or otherwise)
with the Securities and Exchange Commission relating to the shares of Stock to
be delivered hereunder and comply with all applicable state securities laws
prior to the distribution of shares of Stock hereunder and to do everything else
necessary to ensure that shares of Stock delivered to Awardee upon or following
the vesting of any Unit will not be treated as “restricted securities” within
the meaning of Rule 144 promulgated under the Securities Act.

 

8. Conformity with Plan. Except as specifically set forth herein, this Agreement
is intended to conform in all respects with, and is subject to all applicable
provisions of, the Plan, which is incorporated herein by reference. Any
inconsistencies between this Agreement and the Plan with respect to any
mandatory provisions of the Plan shall be resolved in accordance with the terms
of the Plan. By executing and returning the enclosed copy of this Agreement,
Awardee acknowledges its receipt of the Plan and its agreement to be bound by
all the terms of the Plan. All definitions stated in the Plan apply to this
letter.

 

9. Withholding Taxes. Awardee shall pay to the Company, or make provision
satisfactory to the Administrator for payment of, any taxes required to be
withheld in respect of the vesting or distribution of shares of Stock hereunder
no later than the date of the event creating the tax liability. The Company may,
to the extent permitted by law, deduct any such tax obligations from any payment
of any kind otherwise due to the Awardee, including any shares of Stock to be
delivered hereunder. In the event that payment to the Company of such tax
obligations is made in shares of Stock, such shares shall be valued at their
fair market value on the applicable date for such purposes.

 

10. Awardee Advised To Obtain Personal Counsel and Tax Representation.
IMPORTANT: The Company and its employees do not provide any guidance or advice
to individuals who may be granted an Award under the Plan regarding the federal,
state or local income tax consequences or employment tax consequences of
participating in the Plan. Each person who may be entitled to any benefit under
the Plan is responsible for determining their own personal tax consequences of
participating in the Plan. Accordingly, you may wish to retain the services of a
professional tax advisor in connection with any Awards under the Plan.

 

11. Gross-up. Under the Employment Agreement, Awardee is entitled to certain
gross-up amounts in respect of payments and benefits which constitute “excess
parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”). The Company confirms that such gross-up
payments also apply to payments and benefits in respect of the Units.

 

12. Beneficiary Designation. Awardee may designate one or more beneficiaries,
from time to time, to whom any benefit under this Agreement is to be paid in
case of Awardee’s death. Each designation must be in writing, signed by Awardee
and delivered to the Company. Each new designation will revoke all prior
designations.

 

14



--------------------------------------------------------------------------------

13. Adjustments for Changes in Capital Structure. In the event of any change in
capital structure or business of the Company by reason of any Stock dividend or
extraordinary dividend, Stock split or reverse Stock split, recapitalization,
reorganization, merger, consolidation, split-up, combination or exchange of
shares of Stock, non-cash distributions with respect to its outstanding Stock,
reclassification of the Company’s capital stock, any sale or transfer of all or
part of the Company’s assets or business, or any similar change affecting the
Company’s capital structure or business or the capital structure of any business
of any Subsidiary, the Administrator shall make such appropriate adjustments to
the Units as are equitable and reasonably necessary or desirable to preserve the
intended benefits under this Agreement.

 

14. Miscellaneous.

 

(a) This Agreement may not be changed or terminated except by written agreement
signed by the Company and Awardee. It shall be binding on the parties and on
their personal representatives and permitted assigns.

 

(b) This Agreement sets forth all agreements of the parties. It supersedes and
cancels all prior agreements with respect to the subject matter hereof. It shall
be enforceable by decrees of specific performance (without posting bond or other
security) as well as by other available remedies.

 

(c) This Agreement shall be governed by, and construed in accordance with, the
laws of Delaware. Any litigation instituted by any party to this Agreement
pertaining to this Agreement must be filed before a court of competent
jurisdiction in Connection or Delaware and both parties hereby consent
irrevocably to the jurisdiction of such courts over them.

 

(d) The Company shall pay the reasonable legal fees, costs and expenses incurred
by Awardee in connection with any action arising under this Agreement, provided
that any dispute or controversy between the parties regarding this Agreement is
resolved in any manner in favor of Awardee. Upon any initial determination in
favor of Awardee, the Company shall advance to Awardee an amount equal to
Awardee’s previously incurred legal fees and a reasonable estimate of any legal
fees, costs and expenses that may be incurred by Awardee in connection with the
final resolution of such matter. In addition, the Company shall pay or reimburse
Awardee for attorneys’ fees incurred by Awardee in connection with the
negotiation and preparation of this Agreement. This paragraph shall not affect
Awardee’s common-law or statutory indemnification rights, or any agreements or
other arrangements between the parties relating to indemnification.

 

(e) All notices, requests, service of process, consents, and other
communications under this Agreement shall be in writing. Notice shall be deemed
given and effective (a) three (3) business days after the deposit in the U.S.
mail of a writing addressed as provided below and sent first class mail,
certified, return receipt requested, (b) when received by the addressee, if sent
by a nationally recognized air courier for next day delivery service (receipt
requested), or (c) upon personal delivery (with written confirmation of
receipt). Either party may change the address for notice by notifying the other
party of such change in accordance with this paragraph. Notices shall be
addressed (i) to Awardee at the last address he or she has filed in writing with
the Company and (ii) to the Company at its principal offices attention Legal
Department. Either party hereto may designate a different address by providing
written notice of such new address to the other party hereto as provided above.

 

(f) This Agreement may be signed in one or more counterparts, each of which
shall be an original, with the same effect as if the signature thereto and
hereto were upon the same instrument.

 

Dated: As of April 8, 2004

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

UNITED RENTALS, INC. By:        

--------------------------------------------------------------------------------

   

Name:

Title:

 

AWARDEE: By:        

--------------------------------------------------------------------------------

   

Name:

Title:

 

This Agreement has been approved and authorized by the special compensation
committee of the board of directors of United Rentals, Inc. at a meeting held on
April 8, 2004.

 

  

--------------------------------------------------------------------------------

Michael S. Gross, member of committee

 

16